Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group II (Claims 25-26,28-29,31) in the reply filed on January 26,2022 is acknowledged.  Claims 1,3,5-9,14,16-17,20,22-24,35-36,38,40-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups I and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 26, 2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 25-26,28-29,31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. The claim(s) recite(s) a tissue transfer substrate comprising an adhesive drape adapted to transfer one or more micrografts from a donor tissue site to a recipient tissue site; a marker adapted to adhere to the one or more micrografts. This judicial exception is not integrated into a practical application.   
Analyzing the claims using the broadest reasonable interpretation, the claims can be interpreted as a tissue graft.  The tissue graft can include an adhesive drape and a marker.  A drape can be interpreted merely as a cover, and an adhesive means as 

Step 1:  Are the claims drawn to a process, machine, manufacture, or composition of matter?
Answer:  The claims are drawn to a composition that requires an adhesive drape and a marker.

Step 2A (Prong One)
Do the claims recite abstract ideas, laws of nature, natural products, or natural phenomenon?

Answer:  The composition is a natural product because it can  include a dermal graft.  An adhesive drape can be viewed merely as a graft cover and the marker just merely a mark on the skin.  Such a marker does not change the functional and/or structure of the graft material.  

Step 2A (Prong Two)
Do the claims recite additional elements that integrate into a practical application?


Because the claimed invention is not part of a practical application and does not have elements that amount to significantly more, the claims are 101 ineligible.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25-26,28, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seegert (US 20050234485)


as in instant Claim 25, wherein the marker is detected using visual light (Paragraph 185) as in instant Claim 26, wherein the marker is selected from crystal violet (Paragraph 185) as in instant Claim 28, Crystal violet binds to DNA in a cell and proteins secreted by the cell (Paragraph 185) as in instant Claim 31.

The reference anticipates the claim limitations 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 25, 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Seegert (US 20050234485) in view of Emmett “Visualization of migration of transplanted astrocytes using polystyrene microspheres” Brain Research, 447 (1988), 223-233.



The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a 

In the present situation, rationales A, B, C, F and G are applicable. The claimed method was known in the art at the time of filing as indicated by the teachings of the cited references.   Seegert teaches a tissue transfer substrate with an adhesive drape and a marker adapted to adhere to the one or more micrografts.  Emmett teaches the use of fluorescent polystyrene microspheres.  Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teaching and motivation with a clear, reasonable expectation. The cited prior art meets criteria set forth in both Graham and KSR.


Conclusion 

All claims stand rejected.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632